Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 7/20/21 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on a series of interviews dating between 9/15/21-10/12/21.
The application has been amended as follows: 
1. (Amended) A flexible lighting strip comprising: 
a first group of [[a]] serially connected light-emitting diodes including one interposer of a plurality of interposers for each of the light-emitting diodes; 
a second group of [[a]] serially connected light-emitting diodes including one interposer of the plurality of interposers for each of the light-emitting diodes, the second group of serially connected light-emitting diodes in a longitudinal arrangement with the first group such that a last light-emitting diode of the first group is next to a first light-emitting diode of the second group, the first group and the second group being electrically parallel; 
an anode track and a cathode track arranged substantially parallel to the longitudinal arrangement[[and providing electrical connection to the first group and 
a third wire line including a wire having a substantially circular cross section at a center line arranged between and approximately parallel to the anode track and the cathode track; and 
[[a]]the plurality of interposers, each of which has electrical coupling pads on both sides thereof to electrically connect with the mounted thereon, , and providing electrical connection to the mounted light-emitting diode.
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a first group of serially connected light-emitting diodes, a second group of serially connected light-emitting diodes, the first group and the second group being electrically parallel; an anode track and a cathode track including a wire having a substantially circular cross section being bent; and a plurality of interposers, each of which has electrical coupling pads on both sides thereof to electrically connect with the light-emitting diode mounted thereon, the anode track, the cathode track, and a third wire line.

Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875